COBURN, J.A.D.,
concurring.
The well-crafted and entirely persuasive majority opinion, with which I concur in all respects, resolves this ease on the assumption that a court would be obliged to vacate a public contract awarded to a contractor, as distinguished from a subcontractor, who had not registered under the Public Works Contractor Registration Act (PWCRA), N.J.S.A. 34:11-56.48 to 57. Since the successful contractor in this ease had registered before submitting its bid, the majority did not have to decide, and in my view did not decide, whether the award of a contract to an unregistered contractor must be vacated under the PWCRA.
With respect to that issue, defendant Borough of Keyport offered the following arguments:
[T]he duty of enforcing the Registration Act and sanctioning violations by contractors thereunder was given by the Legislature to the Commissioner of the Department of Labor. The Commissioner was specifically authorized to adopt regulations to carry out the purposes of the act. See N.J.S.A 34:11-56.57. In this respect, the Registration Act is consistent with other sections of Title 34, which vests the Department of Labor with authority over wage laws such as the “New Jersey Prevailing Wage Act,” N.J.S.A 34:11-56.25 et seq., and other labor laws pertaining to, inter alia, worker safety, (See e.g., the Construction Safety Act, N.J.S.A 34:5-166 et seq.; the Worker Health and Safety Act, N.J.S.A 34:6A-1 et seq.), alien and nonresident workers, (See e.g., N.J.S.A 34:9-1 et seq. (“Aliens and Nonresidents”)), and migrant labor. (See e.g., N.J.S.A 34:9A-1 et seq. (“Migrant Labor”)).
The Department of Labor has adopted regulations under the Registration Act, which have been codified at N.J.A.C. 12:62-1.1 et seq. Therein, the Commissioner delegates all power and duties under the Registration Act to the Director of the Division of Wage and Hour Compliance within the Department. See N.J.A.C. 12:62-1.3. No such delegation is made to any political subdivision of the State, *70including municipalities, nor is any nexus with the Local Public Contracts Law established.
If Defendant Keyport must now enforce legal restrictions and procedures of the Registration Act, the door wül be open for unsuccessful bidders to contest contract awards based upon alleged failures by municipalities to enforce such other aspects of Title 34 as might affect public bidding. Whatever the scope of these additional burdens upon municipalities, one would have to anticipate a significant dedication of resources and personnel in order for municipalities like Defendant Keyport to acquire the expertise and ability to assume such additional duties. This effort, of course, would necessarily extend beyond municipalities to counties and other regional public purchasing agencies, equally encumbered by such an assignment.
Given the potential reach of same, we respectfully urge this court to resist finding that Defendant Keyport has any duty or authority under the Registration Act until such time that the Legislature adopts a precise statutory mandate establishing and defining the obligations of local contracting units under said Act.
Even if the Registration Act did confer a duty upon municipalities to enforce the terms of the Registration Act, Defendant Keyport would not necessarily have the authority to invalidate the contract awarded to Defendant A & K. As the Registration Act is presently drafted, a violation thereof is not punishable by forfeiture of contractual rights. A contractor or subcontractor who violates the terms of the Registration Act (1) is guilty of a disorderly persons offense, (2) can have its contract registration revoked or suspended by the Department of Labor for up to five years, and (3) may be required by the Department to post a surety bond for the benefit of workers receiving inadequate wages or benefits. See N.J.S.A. 34:11-56.56. However, not even the Department can enjoin a violator from performing, or cause a violator to forfeit, any existing public works contract. See id.
I believe those arguments are sound. Thus, to the extent that the majority opinion might be read broadly, but I believe inaccurately, as holding otherwise, I respectfully note my disagreement.